Citation Nr: 0421849	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-20 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963, and from January 1964 to March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO issued the veteran a statement of the 
case in October 2002.  The statement of the case explained 
why the veteran had been denied an increased rating for his 
right knee disability, and why he had been denied service 
connection for a cervical spine disability.  On his November 
2002 substantive appeal, the veteran specified that he was 
only appealing the denial of his claim for an increased 
rating for his right knee disability.  Accordingly, a claim 
for service connection for a cervical spine disability has 
not been perfected, and is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio.  In this 
case, the appellant was sent VCAA notice letters in December 
2000, August 2002, and October 2003.  The first two of these 
letters informed the veteran of the requirements for service 
connection instead of the requirements for an increased 
rating for a right knee disability.  The October 2003 letter 
generally apprised the veteran that, in order to establish 
entitlement to increased compensation, the evidence must 
demonstrate his disability had increased in severity.  
However, the Board finds that such letter is not sufficiently 
specific or detailed, relative to the issue on appeal, as to 
satisfy VCAA notice requirements.  Specifically, the 
outstanding information and evidence necessary to establish 
his claim for an evaluation in excess of 10 percent for his 
right knee disability were not set forth, as well as his and 
VA's evidentiary development responsibilities.  Such notice 
is required in order to satisfy the VCAA.  Accordingly the 
veteran's claim must be remanded to the RO so that the 
veteran may be provided proper VCAA notice.

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  The veteran reported that there were 
pertinent medical records regarding his right knee at 
Mountain Diagnostics, and the veteran submitted a VA Form 21-
4142 authorization so that such records may be obtained.  The 
veteran's claim must be returned to the RO in order that the 
pertinent treatment records may be requested from Mountain 
Diagnostics.  

At the January 2004 hearing, the veteran submitted a CD-ROM.  
A review of the contents of the CD-ROM only reveals medical 
evidence pertinent to a right shoulder disability.

The Board notes that a January 2001 VA orthopedic examination 
report seems to indicate that degenerative arthritis of the 
right knee was shown on X-ray examination.  However, a March 
2003 VA X-ray examination report states that the veteran does 
not have arthritis of the right knee.  A new VA examination 
which clarifies whether or not the veteran has arthritis of 
the right knee is indicated.

Accordingly, this case is REMANDED for the following:

1.  Ensure that all VCAA notice 
obligations have been satisfied, with 
specificity, relative to the claim for an 
increased rating for a right knee 
disability, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
In this regard, VA will inform the 
claimant of which information and 
evidence, if any, that he is to provide 
and which information and evidence, if 
any, VA will attempt to obtain on his 
behalf.  VA will also request that the 
claimant provide any evidence in his 
possession that pertains to the claim.  

2.  The veteran should be requested to 
identify all providers of recent medical 
treatment or evaluation of his right knee 
disability.  The RO should contact all 
identified providers, to include 
appropriate VA medical center(s), and 
request copies of all of the veteran's 
treatment records, which are not 
currently of record.  This should include 
contacting Mountain Diagnostics and 
requesting copies of all treatment 
records related to the right knee.  All 
records obtained should be associated 
with the veteran's claims file.

3.  When the above actions have been 
accomplished, the veteran should be 
afforded a VA orthopedic examination of 
the right knee.  The examiner should 
review the veteran's claims file prior to 
the examination.  All indicated tests and 
studies, including X-rays, tests of 
ligament laxity, and range of motion 
studies in degrees, with consideration of 
objective manifestations of pain, should 
be performed.  The examiner should 
specifically state whether or not the 
veteran has arthritis of the right knee.  
The extent of any right knee instability 
and any evidence of locking should be 
noted.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
range of motion performed on the knees 
without pain and the knee range of motion 
accompanied by pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability of the knees on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
orthopedist should so state.  The 
orthopedist should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims files 
should be made available to the examiner 
for proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

4.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examination 
complies fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

5.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim, to 
include consideration of DeLuca, to 
include whether the veteran is entitled 
to a separate compensable rating for 
arthritis of the right knee, and to 
include whether the case should be 
forwarded to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case which 
should include consideration of all 
evidence submitted since the March 2003 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




